AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED MARCH 2, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 AMERICAN INDEPENDENCE STOCK FUND (TICKER SYMBOL: ISFSX) This supplement to the Prospectus and Statement of Additional Information (“SAI”), each dated March 1, 2015, for the American Independence Funds Trust, updates certain information in the Prospectus and SAI with respect to the Class C shares of the American Independence Stock Fund (the “Fund”), a series of the Trust. Effective February 10, 2015, please be advised that American Independence Financial Services, LLC has recommended, and the Board of Trustees of the Funds has approved, the temporary suspension of the offering of Class C shares of the Funds until further notice. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE AMERICAN INDEPENDENCE FUNDS TRUST PROSPECTUS MARCH 1, 2015 Institutional Class Class A Class C Premier Class (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) American Independence Stock Fund ISISX 026762708 IFCSX 026762807 ISFSX 026762732 N/A N/A American Independence Risk-Managed Allocation Fund RMAIX 026762260 AARMX 026762252 ACRMX 026762245 N/A N/A American Independence International Alpha Strategies Fund IMSSX 026762880 IIESX 026762872 NA N/A N/A N/A American Independence Kansas Tax-Exempt Bond Fund SEKSX 026726864 IKSTX 026762856 IKTEX 026762682 N/A N/A American Independence Boyd Watterson Short-Term Enhanced Bond Fund ISBSX 026762302 ISTSX 026762401 NA N/A N/A N/A American Independence Boyd Watterson Core Plus Fund IIISX 026762500 IBFSX 026762609 NA N/A N/A N/A American Independence U.S. Inflation-Indexed Fund FFIHX 026762229 FNIHX 026762237 FCIHX 026762575 AIIPX 026762278 NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives; (2) Fees and Expenses of the
